DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application and IDS filed on 3/8/2021.  Claims 1-20 are pending.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
As per claim 1, “segments;” (line 7) should be –segments, -- (change semicolon to coma after “segments”)  for proper grammar.
As per claims 2-9, the claims are objected to for incorporating the above error into the respective claims by claim dependency.
 Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,943,045 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, wherein the resulting power grid of the present claims are an obvious subset of the patented claims, wherein when the variable i=1 in the patented claims, the resulting power grid arrangement are the same as the present claims.  Although the present claims are directed to a method, whereas the patented claims are directed to a semiconductor device, the method steps of the present claims are merely “forming” steps that simply form the power grid arrangement of the patented claims, which would have been obvious to one of ordinary skilled in the art at the time of the filing of the invention to derive the patented claims to arrive at the present claims and vice versa.
Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-15 of U.S. Patent No. 10,943,045 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious subset of the patented claims, wherein the steps of forming a first conductive layer, as recited in the present claims, corresponds to the step of populating a first set of segment patterns and aligning the first and second segment patterns, as recited in the patented claims; the steps of forming a second conductive layer, as recited in the present claims, corresponds to the steps of populating a second set of segment patterns and aligning the third and fourth segments, . 
Claims 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 10,943,045 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, wherein the resulting power grid of the present claims are an obvious subset of the patented claims, wherein when the variable i=1 in the patented claims, the resulting power grid arrangement are the same as the present claims.  Although the present claims are directed to a method, whereas the patented claims are directed to a semiconductor device, the method steps of the present claims are merely “forming” steps that simply form the power grid arrangement of the patented claims, which would have been obvious to one of ordinary skilled in the art at the time of the filing of the invention to derive the patented claims to arrive at the present claims and vice versa.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
Claims 1-20 would be allowable if claims 1-9 rewritten or amended to overcome minor informalities objections and if the obviousness double patenting rejections under 35 U.S.C. 101 set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
claims 1-20, the independent clams 1, 10 and 15, from which the respective claims depend, recites a method for fabricating a power grid (PG) arrangement in a semiconductor device, comprising a combination of inventive steps of forming a first conductive layer, and forming a second conductive layer, in the manner as claimed, resulting in the particular arrangement of the power grid arrangement as claimed, which the prior arts made record failed to teach or suggest as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895.  The examiner can normally be reached on Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	

/PHALLAKA KIK/ Primary Examiner, Art Unit 2851                                                                                                                                                                                             September 30, 2021